Ex Parte Quayle
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 2, and 4-8 in the reply filed on 1/5/2021 is acknowledged.  The traversal is on the ground(s) that “the method claims 1-2 and 4-8 and the “kit-of-parts” claims 3 and 9-11 share a common inventive concept, in that the kit-of-parts is an apparatus or means specifically designed for carrying out the process of the method claims. Specifically, the fact that “the contact regions of the fastener are located radially further outwardly than the contact regions of the collar portion”, as in, for example, kit-of-parts claim 3, means that they are specifically designed to be forced radially outwardly during installation, as in method claim 1.  This is not found persuasive because “Group I requires the cross-sectional shape of the cap to substantially correspond to the fastener while group II requires only the contact regions of the fastener to be radially outward of the contact regions of the cap. Groups I and II also lack unity of invention because even though the inventions of these groups require the technical feature of a cap having a lobed shape with contact portions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boots (US 3,145,751). Boots discloses a cap (20) having a lobed shape (Fig. 5) with contact portions (33).” 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18, 36, and 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 9, [0041], line 5, “23” is objected to because it is the incorrect reference numeral therefore it is suggested to change “23” to - -22- -.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Reference numerals 18, 36, and 310 should be added to the drawings or deleted from the specification.
The specification should be amended to correct the minor informality listed.
Non-elected claims 3 and 9-11 should be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





March 10, 2021